DUFFY, District Judge
(dissenting).
Unless we have reached that stage in the development of the law of negligence that a railroad carrier is the insurer of the safety of its passengers, the judgment in this case should go for the defendant. Of course, the law in Wisconsin, as elsewhere, is that a carrier is not such an insurer. Ormond v. Wisconsin Power and Light Co., 194 Wis. 305, 216 N.W. 489.
Plaintiff was a passenger in one of the defendant’s northbound modern, streamlined “400” trains designed to travel at a rapid rate of speed. All of the equipment, including brakes, was in good working order and no claim of defective equipment was made herein. Immediately before she was injured plaintiff was standing in the powder room in Car No. 3411, which was the fourth car in the train. She was leaning against the window and facing the door adjacent to the aisle. The forward wall of the powder room was about two feet to her left.
After the Diesel unit engine had traveled past a grade crossing north of Eden, Wisconsin, an automobile traveling on the highway struck the first car of the train. To the north of the crossing a cut had been made in constructing the roadbed, leaving an embankment alongside the track. The wreckage of the automobile became wedged between the train and the embankment. The impetus of the train caused the twisted mass of wreckage to be carried along about 300 feet, striking and bumping against the steel cars of the train, damaging a number of them. The window against which the plaintiff was leaning in Car No. 3411 was smashed in, and other parts of the car were also damaged, including the front vestibule.
Plaintiff testified she felt an “awful jolt” and all of a sudden she was slammed against the wall (to her left). Plaintiff described the jolt as “quite a bit more violent than the usual stop.” Plaintiff mentioned and apparently experienced only one jolt.
*501The brakeman, Olwin, was riding in Car No. 3411. He testified that as the train approached Fond du Lac, he cleared the front vestibule of passengers except for one sailor; that he was standing near the door of the powder room when he heard a noise; that he saw the sailor thrown in the air from one side of the vestibule to the other, and then, looking around, had seen plaintiff lying on the floor; that he smelled gasoline and surmised there had been a crossing accident; that he had sized up the situation and realized that a derailment might occur from debris getting under the wheels, and concluded that an application of the emergency brake was called for; that he proceeded on the “safety first” principle and pulled the emergency brake cord as a precautionary measure. As to the time element, the record discloses the following:
“Question: After you saw the sailor and after you saw her, what did you do? Answer : I pulled the emergency cord.”
Later, on cross-examination, he estimated five or six seconds may have elapsed before he pulled the cord, which was enclosed in a container, by a protection cup over it.
The manner in which the brake cord was pulled is immaterial since the brakes, acting through regulators, are applied throughout the length of the train with the same force whether the cord is pulled lightly or otherwise, and such application cuts off the power from the engine. Four witnesses testified that no severe jolt resulted from the application of the emergency brakes. It is undisputed that after the brakes were applied the train continued to travel for approximately three-quarters of a mile before coming to a stop.
In view1 of such testimony, considered with the physical facts, how could there be any question of negligence for jury consideration? What did the brakeman do, or what duty did he fail to perform that constituted negligence? The majority opinion states: “ * * * both parties recognized it in the trial court, that the alleged negligence of defendant was solely the result of what the brakeman did or did not do when he pulled the emergency cord.” If the situation had been the same as herein-above described and the brakeman, Olwin, a man of thirty-four years’ experience on the railroad, had not pulled the emergency cord after realizing the danger of a derailment, and the plaintiff had been injured by reason of a derailment, plaintiff’s counsel undoubtedly would be arguing that the defendant should be held liable for negligence because Olwin, realizing the situation, did not act to reduce the speed of the rapidly moving train. I have no doubt that a jury would have found the defendant negligent for such failure to act and that such a determination would be sustained if appealed. But here the majority agrees that the defendant was negligent because the brakeman did act. Since the manner in which he pulled the brake cord cannot be the basis of negligence, as hereinbefore described, and since, under Wisconsin law, one is not negligent if in an emergency he is compelled to act instantly to avoid injury, and takes such course as a person of ordinary prudence might reasonably take, even though it turns out not to have been the best or safest course, any finding of negligence herein must be based upon the theory that the brakeman should have given some kind of warning that he was about to pull the brake cord. Just what should Olwin have done to give such a warning ? Should he have stepped to the door of the powder room and announced, “Ladies, I am going to pull the emergency cord to set the brakes” ? Was he under some duty to have announced to the other passengers in the car that he was about to pull the brake cord? The answers are obvious. In my opinion there was no question of negligence for the jury.
The majority opinion discusses the doctrine of res ipsa loquitur and apparently relies upon it in holding the .defendant herein was negligent. Whether such doctrine is applicable is again a question of Wisconsin law. The Wisconsin Supreme Court has stated that the doctrine of res ipsa loquitur creates a rebuttable presumption capable of being rebutted so as to leave no issue for the consideration of the jury. Klitzke v. Webb, 120 Wis. 254, 97 N.W. 901; Lillis v. Beaver Dam Woolen Mills, 142 Wis. 128, 124 N.W. 1011; Dehmel v. Smith, 200 Wis. 292, 227 N.W. 274. A distinction is also drawn where the ac*502cident is caused in whole or in part by an outside agency.
In Smith v. Chicago, North Shore and Milwaukee Railroad Co., 180 Wis. 259, 193 N.W. 64, a case where the plaintiff was a passenger upon defendant’s train, the court said (page 267 of 180 Wis., at page 67 of 193 N.W.):
“ * * * The accident was caused by an outside agency over which the defendant and its agents had no control. Under the facts proven, if there was any presumption of negligence, it was fully rebutted. J|C ti
In Rost v. Roberts, 180 Wis. 207, at page 211, 192 N.W. 38, at page 40, the court said:
“Res ipsa loquitur is a doctrine which permits an inference of negligence from the mere proof of an injury or accident where it appears that the injury or accident would not or could not have happened except for the negligent conduct of the defendant. * * ” (Emphasis supplied)
These cases indicate why the case of Dehmel v. Smith, supra, leaned upon heavily in the majority opinion is not applicable. In that case the injury occurred in an elevator and no outside agency contributed to the accident.
The Wisconsin case closest on its facts to the case at bar is Sommerfield v. Chicago, North Shore and Milwaukee Railroad Co., 173 Wis. 191, 180 N.W. 847. The plaintiff was a passenger in one of defendant’s interurban trains. The glass in a window of one of the cars broke and plaintiff was injured thereby. Plaintiff claimed that the defendant was negligent in furnishing defective window glass or an imperfect sash and relied upon the doctrine oí res ipsa loquitur. The jury found that the window was not broken by an object from the outside and judgment went for the plaintiff. The Supreme Court reversed saying (173 Wis. at page 195, 180 N.W. 847) that under the facts and circumstances shown the doctrine of res ipsa loquitur did not apply.
One must rely on pure speculation to conclude that the force which broke the window against which plaintiff was leaning had nothing to do with her injury. If plaintiff was not injured by that blow, she would have remembered the noise and the jar of the automobile impact, the breaking of the windows, the odor of gasoline, all of which occurred some seconds before the brake cord was pulled. In fact there is not a shred of evidence in the record that plaintiff was knocked to the floor by reason of the application of the brakes.
The statement in the majority opinion, “It is clear that the cord was pulled not to avoid the accident,” is beside the point. As the twisted mass of wreckage of the automobile was being dragged along between the embankment and the swiftly moving train surely a real danger existed, recognized by the brakeman, that if the debris should get onto the tracks a derailment might occur. The brakeman’s apprehension of danger was not just a figment of his imagination. I suppose we can take judicial notice that on the very day this case was argued before this court, the newspapers carried stories of a modern, high-speed, stream-lined train on another railroad being run into by an automobile, resulting in a derailment causing the loss of life of at least two railroad passengers, and the serious injury of many others.
In my opinion the judgment for the plaintiff should be reversed.,